DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the one or more apertures" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 9 and is also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19751942 to Schnabel (hereinafter referred to as Schnabel).
	In regard to claim 1, as shown in figure 1, Schnabel discloses a section of a housing (4) that is part of an air cleaner and houses a filter element. The housing inherently has an exterior surface around an interior volume where the filter element is located. As shown in figure 1, the housing includes a bore extending through a portion of the exterior surface of the housing along an insertion axis and surrounded by a bore wall (3) protruding from the portion of the exterior surface along the insertion axis. Schnabel includes a rib (10) on the housing that interacts with a wall (7) on an indicator device (1). This interaction prevents relative rotation of the indicator device (1) and housing (4). Predictably a reversal of these part, i.e. a wall on the housing and rib on the indicator device, would function identically to prevent rotation. Switching where the wall and rib are located represents a mere rearrangement of parts that does to affect their function to prevent rotation. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schnabel to form the wall on the housing with a rib on the indication device as this represents a mere rearrangement of parts which will function equivalently to prevent rotation. Such a rearrangement of parts has been held to, see MPEP 2144.04(VI)(C). In this modification of Schnabel, the wall on the housing forms a receptacle wall which surrounds the bore wall (3) along the insertion axis and is radially spaced from the bore wall to form a channel between the bore wall (3) and the receptacle wall (7). 
	Schnabel includes a restriction indicator (1) configured to measure a restriction in the interior volume when coupled to the housing (4) and to display an indication of the restriction. The restriction indicator (1) includes a display that forms an indication element configured to display the indication of the restriction. A stem (2) is at least partially insertable into the bore along the insertion axis and is configured to engage an inner surface of the bore wall (3) when disposed therein. One or more tabs (6) are at least partially insertable between the bore wall (3) and the receptacle wall (7) and are configured to facilitate removable coupling of the restriction indicator (1) from the housing (4).
	In regard to claim 2, in the modification of Schnabel, the receptacle wall (7) will protrude outwardly from the exterior surface of the housing (4). 
	In regard to claim 3, Schnabel does not disclose the portion of the exterior surface where the bore extends through to be recessed from a surrounding portion of the exterior surface, with the receptacle wall extending between the portion and the surrounding portion of the exterior surface. There is no evidence the shape of the housing exterior surface is critical. One of ordinary skill in the art would reasonably expect the mounting of the restriction indicator to function the same if the bore wall and receptacle wall extend out from the exterior surface of the housing or are recessed into the exterior surface of the housing. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schnabel to form the bore in a recessed portion of the exterior surface of the housing, with the receptacle wall extending between the recessed portion and a portion surrounding the recessed portion, as this allows the restriction indicator to be equivalently mounted and can limit the amount it extends from the housing for tighter spaces. 

Claims 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel in view of US Patent No. 6,268,791 to Ferris (hereinafter referred to as Ferris.
	 Schnabel is discussed above in section 7. Schnabel does not disclose any of the details of the restriction indicator. In regard to claim 11, Schnabel does not disclose a restriction indicator comprising an at least partially clear cap covering the indication element. There is no evidence the type of restriction indication in Schnabel is critical.
	As discussed in the abstract, Ferris discloses an air filter restriction indicating device, as best shown in figure 4. Ferris includes an at least partially clear cap (12) covering the indication element (18). There is no evidence how the restriction indicator of Ferris is mounted would affect its function. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schnabel to use a restriction indicator of the type of Ferris that includes an at least partially clear cap covering the indication element as this is a known arrangement in the art for a restriction indicator that allows a user to see a level of restriction of a filter. 
	In regard to claim 12, Ferris includes a rounded cap that can be considered to have a convex surface capable of magnifying the indication of restriction. 
	In regard to claim 15, the cap of Ferris has steeper sides and a flatter top. Thus, the cap is considered to include a raised portion adjacent to a low-profile portion of the cap, wherein the raised portion has a steeper slope than the low-profile portion to facilitate viewing from a shallow angle.
	In regard to claim 16, the restriction indicator of the type of Ferris includes a floating locking pin (32) defining a plurality of indication regions. 

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,556,043 to Vayda (hereinafter referred to as Vayda).
	Schnabel is discussed above in section 7. Schnabel does not disclose any of the details of the restriction indicator. In regard to claim 11, Schnabel does not disclose a restriction indicator comprising an at least partially clear cap covering the indication element. There is no evidence the type of restriction indication in Schnabel is critical.
	As discussed in the abstract, Vayda discloses an air filter restriction indicating device, as best shown in figures 2 and 3. Vayda discloses a cap (13) with a portion that is clear (13a) covering the indication element (14). There is no evidence how the restriction indicator of Vayda is mounted would affect its function.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schnabel to use a restriction indicator of the type of Vayda that includes an at least partially clear cap covering the indication element as this is a known arrangement in the art for a restriction indicator that allows a user to see a level of restriction of a filter.
	In regard to claim 13, Vayda includes a reset knob (16) and a tortuous communication path between the knob (16) and the cap (13), as shown in figures 2 and 3. 
	In regard to claim 14, Vayda includes a torsional spring (15) coupled to the indication element (14) and the cap (13). 

Allowable Subject Matter
Claims 4 – 8 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 4, in Schnabel, inserting the stem at least partially into the bore using a linear motion along the insertion axis will form a seal between the stem and the bore. Schnabel, however, includes tabs (6) that couple with the bore wall (3). There is no teaching or suggestion Schnabel for the one or more tabs to be secured to the receptacle wall.
	In regard to claim 5, the tabs (6) in Schnabel are deflectable. There is no teaching or suggestion in Schnabel, however, for the tabs to be able to be coupled or uncoupled from the receptacle wall. 
	In regard to claim 6, there is no teaching or suggestion in Schnabel for the receptacle wall to include one or more apertures extending therethrough and for the one or more tabs of the restriction indicator to each comprise a detent configured to be received in a corresponding aperture to secure the restriction indicator to the housing. Claims 7 and 8 depend from claim 6 and would be allowable for at least the same reason as claim 6. 
	In regard to claim 17, there is no teaching or suggestion in Schnabel for the restriction indicator to further comprise one or more lateral tabs each configured to engage a latch portion on the exterior surface of the housing configured to facilitate removably coupling the restriction indicator to the housing.
	In regard to claim 18, there is no teaching or suggestion in Schnabel to include one or more ramp portions on the exterior of the housing each near a respective latch portion. 
	In regard to claim 19, there is no teaching or suggestion in Schnabel for the receptacle wall to include one or more pockets configured to receive the one or more tabs to facilitate removably coupling the restriction indicator to the housing. 
	In regard to claim 20, there is no teaching or suggestion in Schnabel for the restriction indicator to further comprise one or more user engageable tabs extending away from the housing when the restriction indicator is installed in the housing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter restriction indicators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773